NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


BRUCE J. BISHOP, JR.,                      )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D16-5501
                                           )
ROBIN Y. BISHOP,                           )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 9, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Ralph C. Stoddard, Judge.

Ralph P. Mangione of Burr & Forman, LLP,
Tampa, for Appellant.

Allison M. Perry of Florida Appeals &
Mediations, P.A., Tampa; and Chris E.
Ragano of The Law Firm of Chris E.
Ragano, P.A., Tampa, for Appellee.


PER CURIAM.


             Affirmed.



MORRIS, BLACK, and BADALAMENTI, JJ., Concur.